             Case 2:17-cr-00155-MCE Document 144 Filed 09/02/20 Page 1 of 2



 1   THOMAS A. JOHNSON, #119203
     400 Capital Mall, Suite 2560
 2
     Sacramento, California 95814
 3   Telephone: (916) 422-4022
 4   Attorney for Defendant,
 5   GREGORY NUNEZ
 6
 7                         IN THE UNITED STATES DISTRICT COURT
 8                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,     ) Case No.: 2:17-cr-00155-MCE
                                   )
11             Plaintiff,          ) STIPULATION AND ORDER FOR
                                     CONTINUANCE OF JUDGMENT AND
                                   ) SENTENCING AND MODIFICATION
12
         vs.                       ) OF SCHEDULE FOR PSR
13                                 )
                                   )
14
     GREGORY NUNEZ,                ) Date: 9/17/20
15             Defendant.          ) Time: 9:00 a.m.
                                   ) Judge: Hon. Morrison C. England, Jr.
16
                                   )
17       IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
18   Judgment and Sentencing scheduled for September 17, 2020, at 9:00 a.m. is continued to
19   November 12, 2020, at 9:00 a.m. in the same courtroom. The continuance is requested
20   because defense counsel received the draft Pre-Sentence Report (PSR) and needs
21   additional time to prepare. In addition, the client is in custody and it is difficult to visit
22   and prepare accordingly for sentencing. James Conolly, Assistant United States
23   Attorney, and Thomas A. Johnson, Defendant’s attorney, agree to this continuance.
24          The Probation Officer and all parties shall adhere to this schedule unless it is later
25   modified by this Court:
26   Date of Referral to Probation Officer:                      June 25, 2020
                                                                (Date of Plea or Verdict)
27
28   Judgment and Sentencing:                                   November 12, 2020


                                                                                                      1
             Case 2:17-cr-00155-MCE Document 144 Filed 09/02/20 Page 2 of 2



 1   Reply or Statement of Non-Opposition:                    November 5, 2020

 2   Formal Objections Shall Be Filed with
     the court and Served on Probation and                    October 29, 2020
 3   Opposing Counsel, no later than:
 4
     The Pre-Sentence Report shall be filed with              October 22, 2020
 5   the court and disclosed to counsel, no later
     than:
 6
 7   Counsel’s written objections to the Pre-                 October 15, 2020
     Sentence Report shall be delivered to the
 8
     Probation Officer and opposing counsel,
 9   no later than:
10   The Proposed Presentence Report Shall Be                 October 1, 2020
11   Disclosed no later than:
12
     IT IS SO STIPULATED.
13
14
     DATED: August 24, 2020                      By:    /s/ Thomas A. Johnson
15                                                      THOMAS A. JOHNSON
                                                        Attorney for Defendant
16                                                      GREGORY NUNEZ
17   DATED: August 24, 2020                             MCGREGOR SCOTT
18                                                      United States Attorney
19
                                                  By:    /s/ Thomas A. Johnson for
20                                                      JAMES CONOLLY
                                                        Assistant United States Attorney
21
22   IT IS SO ORDERED.

23
     Dated: September 2, 2020
24
25
26
                                                              ____________________________
27
28

                                                                                           2
